Case: 21-50961      Document: 00516281400         Page: 1    Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   April 14, 2022
                                  No. 21-50961                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rudy Naranjo,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:05-CR-134-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Rudy Naranjo, federal prisoner # 65240-080, appeals the denial of his
   18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. We review
   the denial for an abuse of discretion. See United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50961      Document: 00516281400           Page: 2   Date Filed: 04/14/2022




                                     No. 21-50961


          The district court specifically cited the nature of Naranjo’s offense of
   conviction, his history and characteristics, and the needs for the sentence to
   reflect the seriousness of his offense, promote respect for the law, provide
   just punishment, adequately deter criminal conduct, and protect the public
   from his further crimes; in addition, the district court noted that no reduction
   was necessary to provide Naranjo needed medical care. See 18 U.S.C.
   § 3553(a)(1), (2)(A)-(D). Although Naranjo disagrees at length with the
   district court’s assessment of the § 3553(a) factors, his disagreement is not
   sufficient grounds for reversal. See Chambliss, 948 F.3d at 694. Because the
   district court’s consideration of the § 3553(a) factors adequately supports the
   denial, we do not reach Naranjo’s remaining arguments. See Ward v. United
   States, 11 F.4th 354, 360-62 (5th Cir. 2021); Chambliss, 948 F.3d at 693-94.
          AFFIRMED.




                                          2